          Case 3:18-cv-00372-CSH Document 72 Filed 08/28/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 TYSON MANKER, on behalf of himself and
 all others similarly situated, and NATIONAL                  No. 3:18-cv-00372 (CSH)
 VETERANS COUNCIL FOR LEGAL
 REDRESS, on behalf of itself, its members,
 and all others similarly situated,

                         Plaintiffs,                          August 28, 2019

                 v.

 RICHARD V. SPENCER, Secretary of the
 Navy,

                         Defendant.

       NOTICE OF FILING OF THE REDACTED ADMINISTRATIVE RECORD

       The defendant hereby files the redacted portions of the administrative record, with

redactions made by the defendant and the plaintiffs. The filing is divided into two parts: (1) the

redacted administrative record of Mr. Manker and (2) the redacted administrative record of Mr.

Doe. The initial filing of the administrative record, with the associated table of contents and

certification, is located at docket entry #56 et seq.
          Case 3:18-cv-00372-CSH Document 72 Filed 08/28/19 Page 2 of 2



                                               The Defendant,


                                       By:     /S/ David C. Nelson
                                               David C. Nelson (ct25640)
                                               Assistant U.S. Attorney
                                               157 Church Street, 24th Floor
                                               New Haven, Connecticut 06510
                                               Tel: (203) 821-3700
                                               Email: David.C.Nelson@usdoj.gov

Of Counsel:

Jonathan E. Dowling
Lieutenant Commander
Judge Advocate General’s Corps
Agency Counsel
1322 Patterson Avenue
Washington, D.C. 20374



                                        CERTIFICATION

I hereby certify that on August 28, 2019, a copy of the foregoing was filed electronically. Notice
of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.

                                                       /S/ David C. Nelson
                                                       David C. Nelson (ct25640)
                                                       Assistant United States Attorney
